Bobbitt, J.
While the record shows four assignments of error, only two are discussed in appellants’ brief. Assignments of error, under our Rules and decisions, are deemed abandoned when appellant’s *252brief states no reason or argument and cites no authority in support thereof. S. v. Perry, 250 N.C. 119, 108 S.E. 2d 447.
Appellants assign as error: “That the Respondents, and each of them, were denied the right to face and cross-examine their accusers, contrary to the laws of the State of North Carolina-.” Here, as in No. 385, Harriet Cotton Mills v. Local Union No. 578, Textile Workers Union of America (AFL-CIO), et al., ante, 218, these respondénts did not object to the evidence when offered, nor did they move to strike the evidence or any part thereof, nor did 'they request an opportunity to cross-examine any of the persons whose affidavits were offered in evidence, nor did they except to the order of Judge Bickett on the ground set forth in this assignment of error; and, on authority of what i-s stated and held in the cited case, this assignment of error is overruled.
The remaining assignment of error is in these words: “That the record does not support the Judgment as to either Respondent.” Appellants, in their brief, make no contention that the evidence was not sufficient to support the orders of June 23, 1959, relating specifically to respondents Pulley and Choplin. As to these respondents, there was plenary evidence to support the findings of fact and the orders. Indeed, as to knowledge of the restraining order and the contents thereof, the findings are based in substantial part on their own 'testimony. Appellants, in their brief, do contend the evidence was not sufficient to .support the findings of fact and order of June 23, 1959, relating specifically to respondent Morris. While the exception and assignment of error might well be dismissed as broadside, we deem it appropriate to consider this contention.
The only evidence in the record relating in any way to respondent Morris consists of statements in the affidavit of W. H. Neathery, substantially as follows: Between 12:Í0 and 1:00 p.m. on Monday, April 6, 1959, while watching, by means of binoculars, from an office in the 'mill building, he saw respondent Morris “shoot one time toward the building from which (he) was watching, and heard the ball hit the ride of the building.” (Our italics)
It is contended in behalf of respondent Morris that the restraining order, if otherwise applicable to him, did not prohibit his said alleged action. The contention is that the restraining order relates to described actions directed against persons entering, upon or leaving plaintiff’s premises and to their yroyerty, not to actions against plaintiff’s property. For the reason stated below, we deem it unnecessary to pass upon this particular contention.
Upon this record, we are of opinion, and so hold, that the evidence *253is insufficient to support the finding of fact that respondent Morris had actual knowledge of the restraining order and of its contents within the rule stated in No. 393, Henderson Cotton Mills v. Local Union No. 584, Textile Workers Union of America (AFL-CIO), et al., ante, 240.
Judge Biekett found .that respondent Morris bad actual knowledge of the restraining order and of its contents, “by means of the said Restraining Order being conspicuously posted on bulletin boards' set 75 feet on either side of the gates of the Harriet Cotton Mills, and two copies of said Order being posted on either side of the door of the Vance County Court House, and a copy thereof being published in the Henderson Daily Dispatch, a newspaper published in Vance County, on February 14, 1959, and the contents thereof having been publicized over the radio.” (Our italics)
The only evidence relevant to these findings is .the affidavit of Sheriff Cottrell in which he states: “. . . on February 14, 1959, two copies of the Temporary Restraining Order, issued by Judge William Y. Biekett in the case of HENDERSON COTTON MILLS vs. LOCAL NO. 584, ef al, were conspicuously posted on bulletin boards set up 75 feet on either side of each gate at the Henderson Cotton Mills, and two copies posted on either side of the Court House Door in Henderson, N. C.; I also know of my own knowledge that a • copy of this Temporary Restraining Order has been published in Hénder-son, and the contents thereof publicized over the radio, . . .” (Our italics) Obviously, this affidavit relates to a similar restraining order issued by Judge Biekett in a separate action.
There is no evidence, apart from the single incident of April 6, 1959, which purports to identify respondent Morris in any way. He was not a defendant. He was not served with summons, complaint or restraining order. There was no evidence that he knew a'restraining order had been issued. There was no evidence that he was a former employee of plaintiff or on strike or a member of defendant Union. Indeed, there was no evidence that he resided in Vance County or had been in the vicinity of plaintiff’s plant or in Vance County prior to the incident of April 6, 1959. Under these circumstances, we are constrained to hold that the evidence was insufficient to show that he had actual knowledge of the restraining order and of its contents and wilfully violated the terms thereof.
If respondent Morris had testified, perhaps the record would have presented a different factual situation. But, unlike his co-respondents, he did not testify. With good reason, he may reflect upon this state-*254meat of William James, the philosopher: “Man’s silence power is equal in importance to his word power.”
It is noted: Nothing in the record before us indicates what disposition, if any, has been made of the contempt proceedings in relation to Nellie Roberson and Barbara Roberson, co-respondents of appellants.
Affirmed as to respondents Pulley and Choplin.
Reversed as to respondent Morris.
Higgins, J., not sitting.